Order reversed on the law, without costs, and application granted, without costs. The findings of fact are affirmed. The fact that a complete set of candidates is presented by one faction does not entitle the candidates of that faction to be prefered, without drawing, over the candidates whose names appear on the other two sets of petitions. Appellant cannot be so deprived of his right to have the order in which the names of his candidates appear on the ballot determined by lot, even though their petitions do not contain the names of candidates for all of the party positions to be contested for (Matter of Beck v. Board of Elections, N. Y. City, 156 Misc. 790, 791, *1040revd. 245 App. Div. 848, revd. 268 N. Y. 617). A drawing by lot shall take place forthwith. Nolan, P. J., Beldoek, Murphy, Ughetta and Hallinan, JJ., concur.